Plaintiff in error, W.A. Lloyd, was convicted in the district court of Carter county of the crime of grand larceny and punishment fixed by the jury at imprisonment in the state penitentiary for a period of four years. Judgment was rendered on the 16th day of May, 1921, and the appeal *Page 268 
was lodged in this court on the 12th day of November, 1921. The cause was finally submitted on the 6th day of March, 1923. No brief has been filed in behalf of plaintiff in error and no appearance was made to orally argue the cause at the time same was submitted. Rule 9 of this court (12 Okla. Cr. viii, 165 Pac. x) provides: "When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment." After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment, and the same is therefore affirmed.